Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of Chinese patent application 201720976111.5 filed August 7, 2017 under 35 U.S.C. 119(a) through (d) or (f) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2020 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The use of trademarks, such as “Bluetooth," “Zigbee,” etc. has been noted in this application (e.g., at ¶ [0008]).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be 

The abstract of the disclosure is objected to because it is not provided as a separate page.  However, the abstract shall be taken as the “abstract” found on the first page of the WIPO application of record in the file wrapper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 21-30 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards the authorization of a vending machine transaction by receiving identifying information (ID).  This is a long standing commercial practice performed by consumers providing various forms of identifying information.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the artisan to apply it (the method) across generic computing technology at the time of filing.  Biometric readers and their use in acquiring biometric identification of consumers had become generic computing technology by the time of filing.  See, e.g., US 11/537,618, “Biometric Authorization of Electronic Payments” (2006); Biometric Authentication. Types of 
Biometric recognition is becoming an increasingly attractive method of providing security authorization for a transaction, as the price of biometric equipment continues to drop in the face of increased exposure to charge card fraud. Typically, the use of biometric recognition involves a commercially available, or proprietary product, capable of measuring aspects of a unique biological characteristic, such as a fingerprint, or a retina scan.

¶ [0079].  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document/object, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 21-35, and 37-40 are rejected under 35 U.S. C. §102(a)(2) as being anticipated by U.S. 2017/0323278 to Unnerstall. 
With respect to Claim 21, and 31, Unnerstall teaches a vending machine (smart self-service kiosk), and method of selling goods automatically (Abstract), the method comprising: providing goods on a shelf of a vending machine ([0003];[0020],kiosk); reading biometric data of a user ([0004]) in order to identify the user ([0004]); processing payment of the user according to the biometric data; and releasing the goods after receiving the payment ([0085]). 
With respect to Claim 22, Unnerstall teaches handling the biometric data with a customer relationship management program of the vending machine. ([0085], user metric, customized user experience)
With respect to Claim 23, Unnerstall teaches transmitting the biometric data to a remote computing server wirelessly. (FIG. 1)
With respect to Claim 24, and 33, Unnerstall teaches providing an electronic identification of the vending machine. ([0017], kiosk communicates with other computing systems teaches providing an electronic identification (IP address) of the kiosk;[0021])  
With respect to Claim 25, and 34, Unnerstall teaches recording stock of the goods in relation to the biometric data ([0020-21]).
With respect to Claim 26, and 35, Unnerstall teaches dispensing a label to the goods. ([0071], printer)
With respect to Claim 27, Unnerstall teaches communicating with the user ([0071], as noted in the instant specification a label “is sometimes provided to a product upon loading into the vending machine and a user is able to scan the label upon purchase in order to find out information of the product”).

With respect to Claim 29, Unnerstall teaches verifying identity of the user with the biometric data electronically. ([0031])
With respect to Claim 30, and 39, Unnerstall teaches providing personalized information to the user. (see “customizable” experience throughout)
With respect to Claim 32, Unnerstall teaches a communication unit that is connected to at least one of the shelf, the automatic payment terminal and the at least one biometric reader for transferring data between the vending machine and a remote computer. FIG. 1
With respect to Claim 38, Unnerstall teaches wherein the facial recognition system comprises an illuminator for identifying the user in the night. ([0070], a camera has flash for use in the dark)
With respect to Claim 40, Unnerstall teaches wherein the shelf comprises an ejector for releasing the goods automatically after clearing payment at the automatic payment terminal. (FIG. 2, dispenser component)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claim 36 is rejected under § 103 as being unpatentable over Unnerstall, alone. 
With respect to Claim 36, Unnerstall fails to expressly teach a label dispenser comprises a matrix barcode printer for presenting a matrix barcode to at least one of the goods. But it does teach the kiosk comprising a printer [0071], and presenting information “such as text, images, . . . graphics . . . and the like” to a user via a printer.  What is on the printed medium (e.g., label) such as a barcode, is printed matter.  
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WILLIAM J JACOB/Examiner, Art Unit 3696